Brannon, Judge,

(dissenting):

I have often expressed my opposition to the reversal of fair trials for grave crimes upon technical grounds or overdrawn refinements. I cannot agree to reverse because of instruction No. 2. Its meaning is, that if, one assault another with a deadly weapon, the fact of being so armed tells the party assaulted that he is in danger of death or great bodily harm, and he may kill his assailant; but that if the party is not so armed such danger does not appear to be imminent, and he would not be justifiable in killing his assailant, unless it manifestly appears that he is in such danger. It does not say that the person assaulted may not kill if his assailant is not so armed. It simply says that from the mere act of striking with the fist the party cannot justify the killing. If this were not so any man when struck by another with the fist could justify killing. Such a doctrine would place a small premium on human life. This instruction does tell the jury that even if the party have no weapon, but is striking only with the fist, the party assailed may take the life of his assailant, provided it does appear from the violence of the assault that he was in great danger of death or bodily injury. This instruction concedes the right to the prisoner, if the assault, though only with the fist, was so violent as manifestly to disclose an intent to do great bodily harm, to take the life of his assailant. Did not that jury understand from this instruction that though the deceased was not armed, yet that the prisoner had tne right to kill him if the assault was so violent as to manifest an intent to inflict upon the prisoner death or great bodily harm? Is not that the plain meaning of the instruction? The instruction did not mislead the jury. It is not reasonable to assume that it did when it is so readily susceptible of a meaning.
Judge WILLIAMS unites in this dissent.